t c summary opinion united_states tax_court john joseph stensgaard petitioner v commissioner of internal revenue respondent docket no 23656-05s filed date john joseph stensgaard pro_se patricia a komor for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for respondent conceded at trial that petitioner is entitled to the dependency_exemptions claimed by petitioner because respondent conceded petitioner’s entitlement to deductions for dependency_exemptions he must recompute petitioner’s child_tax_credit and additional_child_tax_credit and submit to the court a rule computation at trial petitioner made no argument and presented no evidence that he a is entitled to itemized_deductions in excess of those allowed by respondent or b is not subject_to self-employment_tax the court therefore deems those issues to have been conceded by petitioner see rule b 90_tc_488 87_tc_1 n the issues remaining for decision are whether petitioner is entitled to deduct business_expenses of dollar_figure and the earned_income_credit background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in thornton colorado during petitioner was an engineer doing business as sec_2e consulting engineers sec_2e petitioner under the name sec_2e received income reported on form 1099-misc miscellaneous income from three sources in in petitioner and his former wife reached an agreement that remained in effect during concerning parenting time and other parenting issues and financial issues regarding the children with regard to their two minor children petitioner filed a form_1040 u s individual_income_tax_return for in which he claimed the earned_income_credit with two qualifying children with his federal_income_tax return for petitioner filed a schedule c profit or loss from business on which he claimed total business_expenses of dollar_figure respondent disallowed the earned_income_credit and claimed business_expenses for lack of substantiation discussion generally the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations the court concludes that sec_7491 does not apply here because petitioner has not produced any evidence that establishes the preconditions for its application schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than social reasons see rule a 72_tc_433 to show that the expense was not for personal reasons the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner supra where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however the court must have some basis upon which an estimate can be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner prepared a computer-generated spreadsheet listing categories of business_expenses petitioner provided at trial copies of checks written between january and date miscellaneous credit card records bank statements and receipts as substantiation for schedule c expenses after reviewing petitioner’s evidence respondent conceded that he has substantiated dollar_figure of business_expenses in advertising expense of dollar_figure commissions and fees of dollar_figure office expense of dollar_figure supplies expense of dollar_figure taxes and license fees of dollar_figure utilities expense of dollar_figure and dollar_figure for legal and professional services petitioner offered no substantiation for his business_expense categories denominated as donations mortgage and consulting petitioner offered two monthly receipts for telephone expenses that state that they are for his residential line a type of personal_expense sec_262 other categories of expenses listed on petitioner’s spread sheet included those of vehicle ins travel tr meals meals and entert petitioner’s evidence included billing statements reflecting lease payments to ford credit for a truck and payments for automobile insurance to safeco insurance co he also produced a receipt for a hotel stay at the sahara hotel and casino in las vegas and a computer printout of an orbitz reservation for a trip to houston certain business deductions described in sec_274 are subject_to rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use based on the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary listed_property includes any passenger_automobile sec_280f a passenger_automobile includes any truck rated at big_number pounds gross vehicle weight or less sec_280f evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1 5t c temporary income_tax regs fed reg date petitioner’s documentation for his categories of items that appear to be for a vehicle vehicle insurance and for meals travel and entertainment_expenses do not meet the standard of substantiation required by sec_274 the court is unable to determine from the documents provided by petitioner that he is entitled to deduct any amount of business_expenses in excess of that conceded by respondent petitioner is entitled to deduct various schedule c expenses of dollar_figure for earned_income_credit petitioner claimed the earned_income_credit for taxable_year for two qualifying children respondent determined that petitioner is not entitled to the earned_income_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed sec_32 prescribes different credit and phaseout percentages used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 petitioner may be an eligible_individual able to claim an earned_income_credit under sec_32 the phaseout percentages however must first be considered the completed phaseout amount is the amount of adjusted_gross_income or if greater earned_income at or above which no credit is allowed see revproc_2002_70 sec_3 2002_2_cb_845 for a taxpayer may claim the earned_income_credit for two qualifying children only if his adjusted_gross_income was less than dollar_figure id the phaseout amount is lower for a taxpayer with one qualifying_child or with no qualifying children id petitioner’s adjusted_gross_income taking into consideration the determinations by respondent that the court sustains was in excess of each of the phaseout amounts for accordingly petitioner is not eligible for an earned_income_credit respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered under rule
